Citation Nr: 1426423	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-16 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962.
This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, a bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has a bilateral hearing loss disability and tinnitus due to his significant noise exposure during service.  He contends that he was assigned to an armored unit while in service and was not instructed to wear hearing protection.  This is consistent with the Veteran's Form DD 214, and given the Veteran's period of service, it is likely that he was exposed to significant noise without hearing protection.

First, the Board finds that the VA audiological examination dated in September 2010 shows a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Additionally, the Veteran has a current diagnosis of tinnitus.  As a result, the question that remains before the Board is whether the Veteran's current hearing loss and tinnitus were caused or worsened by his military service.  

A review of the service treatment records show no complaints of hearing loss or tinnitus.  The induction examination showed normal hearing in accordance with the whisper voice test.  An audiogram was performed at the Veteran's separation and the result indicated normal hearing.  The Board does note that the Veteran contends that he did not receive an audiogram upon separation.  

The September 2010 VA examiner found that although the Veteran had a current bilateral hearing loss disability and tinnitus, they were less likely than not related to his military service.  In reaching this conclusion, the examiner relied heavily on the lack of evidence of hearing loss upon separation and in the years immediately after service.  The examiner also noted that the etiology of the Veteran's tinnitus is at least as likely as not associated with hearing loss.

The Veteran has submitted an August 2010 private medical opinion linking his in-service noise exposure to his current bilateral hearing loss disability and tinnitus.  The examiner provided an adequate rationale in reaching this conclusion.  In addition, the Veteran has submitted lay statements from his wife and sister-in-law recounting the Veteran's hearing complications in the immediate aftermath of military service.

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss disability and tinnitus are related to his military service. 
First, tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  The Veteran is also competent to report the onset of decreased hearing acuity in both ears.  As the Board has no reason to doubt his exposure to hazardous noise without the benefit of hearing protection, his exposure is conceded. 

As noted, the September 2010 VA examiner found that the Veteran's bilateral hearing loss and tinnitus are less likely than not caused by or a result of in-service noise exposure.  However, the examiner's opinion was based largely on the fact that the Veteran's hearing acuity did not decline during service, and the Veteran did not report either hearing loss or tinnitus at separation.  In light of this narrow rationale, the Board assigns the September 2010 VA examination report limited evidentiary weight.

The Veteran has submitted a positive nexus opinion in the form of the August 2010 private medical opinion.  In addition, the Board finds the statements of the Veteran, his wife, and his sister-in-law to be both credible and of significant probative value as they are competent lay observations of the onset of the Veteran's hearing difficulty.

The Veteran has competently and credibly provided consistent statements regarding the onset of his tinnitus.  While the Veteran is not competent to render an opinion as to the etiology of his hearing loss disability, the VA examiner associated the Veteran's hearing loss to his tinnitus, suggesting a common etiology.   As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral hearing loss disability and bilateral tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


